Case 2:20-cv-00010-SEH Document9 Filed 04/24/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

JAMES CONSORT and GILLIAN
CONSORT, husband and wife,

No. CV 20-10-BU-SEH
Plaintiffs,

VS. ORDER

NORTHWEST CORPORATION and
DAVEY TREE, INC.,

 

Defendants.

 

This action, commenced in state court, was removed to this Court on March
11, 2020.' However, jurisdiction, asserted to be grounded in diversity of

citizenship, was not well pleaded.? An amended notice of removal? was filed

 

' See Doc. 1.
2 See Doc. 5 at 1.

3 See Doc. 6.
Case 2:20-cv-00010-SEH Document9 Filed 04/24/20 Page 2 of 2

March 25, 2020. Plaintiffs moved to remand on March 27, 2020.‘ That motion was
denied for failure to comply with L.R. 7.1(c) and (d)(1)(A).° Plaintiffs were
afforded the opportunity to move to resubmit the remand motion and brief in
support in proper form.° They did not do so.

ORDERED:

Defendant North Western Corporation has been afforded two separate
opportunities to properly plead jurisdiction. It has twice failed to do so. This
action is remanded to Montana’s Second Judicial District Court, Butte-Silver Bow
County.

DATED this 27 day of April, 2020.

Lh edelor

AM E. HADDON
United States District Judge

 

4 See Doc. 7.
5 See Doc. 8 at 1.
6 See Doc. 8 at 2.
